 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL JONES,                                   No. 2:19-cv-0045 JAM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    MR. COOPER MORTGAGE, et al.,
15                       Defendants.
16

17          Plaintiff, Nathaniel Jones, is proceeding pro se in this action. Therefore, the matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   Noticed for hearing before the undersigned on February 22, 2019, is defendant Real Time

20   Resolutions, Inc.’s motion to dismiss. (ECF No. 5.) Pursuant to Local Rule 230(c) plaintiff was

21   to file opposition or a statement of non-opposition to defendant’s motion “not less than fourteen

22   (14) days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to file a timely

23   opposition or statement of non-opposition.

24          The failure of a party to comply with the Local Rules or any order of the court “may be

25   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

26   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

27   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

28   ////

                                                        1
 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3           In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 4   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 5   opportunity to oppose defendant’s motion.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why

 8   this case should not be dismissed for lack of prosecution;

 9           2. The February 22, 2019 hearing of defendant’s motion to dismiss (ECF No. 5) is

10   continued to Friday, March 22, 2019, at 10:00 a.m., at the United States District Court, 501 I

11   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

12           3. On or before March 8, 2019, plaintiff shall file an opposition or statement of non-

13   opposition to defendant’s motion1; and

14           4. Plaintiff is cautioned that the failure to timely comply with this order may result in the

15   recommendation that this case be dismissed.

16   Dated: February 13, 2019

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/jones0045.osc.cont.hrg
24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                          2
